 

Exhibit 10.1

 

EQUITY EXCHANGE AGREEMENT

 

THIS EQUITY EXCHANGE AGREEMENT (the “Agreement”) is made and entered into as of
the 16th day of August, 2012, by and among Raptor Resources Holdings Inc.
("Raptor"), a Nevada corporation, with its address at 41 Howe Lane, Freehold,
N.J. 07728, Mabwe Minerals Inc. (“Mabwe”), a Wyoming corporation, with its
address at 41 Howe Lane, Freehold, N.J. 07728 and Mabwe Minerals Zimbabwe
(Private) Limited ("Mabwe Z"), a registered Zimbabwean corporation, with an
address at 98 Churchill Avenue, Gunhill, Harare, Zimbabwe.

 

WITNESSETH:

 

WHEREAS, Raptor’s authorized capital stock consists of 990,000,000 shares of
common stock, $0.001 par value, of which approximately 380,000,000 are issued
and outstanding and 10,000,000 shares of preferred stock, $0.001 par value, of
which the series and rights will be determined by a majority vote of the
directors or by a vote of the shareholders holding a majority of the shares,
common or preferred;

 

WHEREAS, Mabwe is a majority owned subsidiary of Raptor engaged in the mining
and commercial sales of industrial minerals and metals, including barite; and

 

WHEREAS, Raptor desires that Mabwe acquire Mabwe Z through the exchange of
25,000 shares of Raptor's Series “B” Convertible Preferred Stock (the “Shares”)
in exchange for 49% of the total equity of Mabwe Z on a fully diluted basis,
subject to a holding period of one (1) year before the Shares can be converted,
in whole or in part, at the discretion of the holder of the Shares, for the
free-trading common stock of Raptor and Mabwe. Series “B” Convertible Preferred
Stock entitles its holder to dividend payouts when and if declared by the Board
of Directors of Raptor on a quarterly, semi-annual, and/or annual basis.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, intending to be legally bound, agree as
follows:

 

1.           Exchange and Transfer of the Shares. Subject to the terms and
conditions of this Agreement, Mabwe shall exchange with and transfer to Mabwe Z,
and Mabwe Z shareholders shall accept from Mabwe, the Shares, for and in the
manner specified in Section 2 below, and Mabwe shall receive from Mabwe Z 49% of
the total equity of Mabwe Z on a fully diluted basis.

 

2.           Delivery of Shares / Payment. Raptor shall deliver a certificate
registered in the name of Mabwe Z evidencing the Shares in exchange for a
certificate from Mabwe Z in the name of Mabwe for 49% of the total equity of
Mabwe Z, on a fully diluted basis.

 

3.           Representation and Warranties of the Raptor. Raptor represents and
warrants that:

 

(a)          Authority. Raptor has all necessary power and authority to execute,
deliver and perform this Agreement and to consummate the transactions provided
for herein. This Agreement has been duly authorized, executed and delivered by
Raptor and constitutes a valid and binding obligation of Raptor enforceable in
accordance with its terms.

 

1

 

 

EQUITY EXCHANGE AGREEMENT

 

(b)          The execution, delivery and performance of this Agreement by Raptor
does not and will not violate any provision of any law, regulation or order, or
conflict with or result in the breach of, or constitute a default under, any
material agreement or instrument to which Raptor is a party or by which Raptor
may be bound or affected.

 

(c)          Raptor has good and marketable title to the Shares free and clear
of all liens and encumbrances.

 

(d)          Raptor’s counter-signed signature validates this herein Agreement.

 

4.          Representation and Warranties of Mabwe Z. Mabwe Z represents and
warrants that:

 

(a) Authority. Mabwe Z has all necessary power and authority to execute, deliver
and perform this Agreement and to consummate the transactions provided for
herein. This Agreement has been duly executed and delivered by Mabwe Z and
constitutes a valid and binding obligation of Mabwe Z enforceable in accordance
with its terms. The execution, delivery and performance of this Agreement by
Mabwe Z does not and will not violate any provision of any law, regulation or
order, or result in the breach of, or constitute a default under, any material
agreement or instrument to which Mabwe Z is a party or by which Mabwe Z may be
bound or affected.

 

(bMabwe Z’s acceptance of the Shares hereunder has not been solicited by means
of general solicitation or by advertisement.

 

(c)Mabwe Z is an “accredited investor” or “sophisticated investor,” as that term
is defined by the Securities and Exchange Commission.

 

(d)Mabwe Z has not relied upon any representations or information about the
Company from Raptor, and has made its own independent investigation regarding
the risk and other factors related to its acceptance of the Shares of the
Company.

 

(e)Mabwe Z shall have no claim against Raptor for any loss or other damages as a
result of its acceptance of the Shares.





 

5.Entire Agreement. This Agreement constitutes the complete understanding
between the parties hereto with respect to the subject matter hereof, and no
alteration, amendment or modification of any of the terms and provisions hereof
shall be valid unless made pursuant to an instrument in writing signed by each
party. This Agreement supersedes and terminates any and all prior agreements or
understandings between the parties regarding the subject matter hereof.





 

2

 

 

EQUITY EXCHANGE AGREEMENT



 

6.                          Fees and Costs. Raptor and Mabwe shall each bear
their own fees and costs incurred in connection with this Agreement.         

 

7.                          Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, executors, successors and assigns.

 

8.                          Governing Law. This Agreement has been made in and
shall be construed and enforced in accordance with the laws of the State of
Nevada.

 

9.                          Notices. All notices, requests and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered or mailed by overnight courier or by
certified mail, return receipt requested, as follows:

 

If to the Seller, at: 41 Howe Lane, Freehold, NJ 07728, USA

If to the Buyer, at: 98 Churchill Avenue, Gunhill, Harare, Zimbabwe

Each party may change the address for the receipt of notice hereunder by giving
written notice thereof to the other party.

 

10.                        Survival of Representations and Warranties. All
representations and warranties made by Raptor and Mabwe Z shall survive the date
hereof.

 

11.                        Jurisdiction and Venue. Any claim or controversy
arising out of or relating to the interpretation, application or enforcement of
any provision of this Agreement, shall be submitted for resolution to a court of
competent jurisdiction in New Jersey. The parties hereby consent to personal
jurisdiction and venue in New Jersey.

 

12.                        Construction and Severability. In the event any
provision in this Agreement shall, for any reason, be held to be invalid or
unenforceable, this Agreement shall be construed as though it did not contain
such invalid or unenforceable provision, and the rights and obligations of the
parties hereto shall continue in full force and effect and shall be construed
and enforced in accordance with the remaining provisions hereof.

 

13.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

3

 

 

EQUITY EXCHANGE AGREEMENT

 

14. Paragraph Headings. The paragraph headings contained in this Agreement are
for convenience only and shall not affect in any manner the meaning or
interpretation of this Agreement.

 

15.Rule of Construction Relating to Ambiguities. All parties to this Agreement
acknowledge that they have each carefully read and reviewed this Agreement with
their respective counsel and/or other representative, and therefore, agree that
the rule of construction that ambiguities shall be construed against the drafter
of the document shall not be applicable.

 

SIGNATURE PAGE FOLLOWS ON NEXT PAGE

 

4

 

 

EQUITY EXCHANGE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Facsimile and/or e-mail/digital signatures shall be deemed as originals.

 

  Raptor Resources Holdings Inc.         By: /s/Al Pietrangelo     Al
Pietrangelo, President and CEO         Mabwe Minerals Inc.         By: /s/Al
Pietrangelo     Al Pietrangelo, President and CEO         Mabwe Minerals
Zimbabwe (Private) Limited         By: /s/ Asswell Africa Gurupira     Asswell
Africa Gurupira

 

5

 

